Bigelow, J.
The only question in this case is, whether a divorce from the bond of matrimony can be granted for desertion for the term of five years consecutively, under St. 1838, c. 126, when it appears that during a part of the five years the *280guilty party has been several times committed under sentence to the house of correction, the first commitment having been a few months after the first desertion, and there having been very short intervals afterwards between the terms of his imprisonment.
O. B. Farnsworth, for the libellant.
No question is made in this case as to the desertion having been entire during the five years. We think it was also wilful. This is shown by the proof that it commenced before the defendant was imprisoned, and that during the intervals between his several commitments to the house of correction he neither returned to the society of his wife or contributed anything to her maintenance or support. Divorce granted.